Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yada et al. (U.S. 2016/0103418).
	Yada et al. teach an image forming apparatus having a main body G and a detachable process cartridge A (see Fig.2); the cartridge A includes a positioning target portion (projection) 23Ab and an engagement portion (projection) 23Aa (Fig.5); the apparatus main body includes a first guide 101a which guides the engagement projection 23Aa, a second guide 101c which guides the positioning target projection 23Ab, the positioning target projection 23Ab is in contact with a positioning portion (regulating member) 102b when in the cartridge is in the fully inserted position, and a movable member 101, 102. The movable member 101 and movable member 102 act in conjunction such that as the movable member 101 is pressed downward by engagement projection 23Aa, the movable member will swing out of the way so as not to block the guiding path of the  projections 23Aa, 23Ab and process cartridge (see Fig.s 9A, 9B, par.58-61); the blocking position (Fig.9A) is a regulating position and the un-blocking position (Fig. 9B) is a non-regulating position. As described in Fig.s 11A-11C, 12A-1C, par.65-74, when the cartridge is inserted, the movable member (specifically 101) is pressed by engagement portion 23Aa whereby the movable member (specifically 102) is moved from the regulation position to the non-regulating position; the movable member 101,102 is “immovable” by being biased by spring 104 and cover 103 as seen in Fig.1 (par.54). Referring to Fig.s 13, an incompatible cartridge B will have the engagement member 23Aa displaced so that it cannot enter the first guide 101a (par.75-80) thus as seen from the direction of insertion of the cartridge the inlet shape of the first guide will not “correspond” (i.e. match up) to the shape of the engagement projection.  

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852